IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                            NOS. WR-92,038-01 AND WR-92,038-02


                       EX PARTE DANIEL TRAN NGUYEN, Applicant


           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
  CAUSE NOS. DC-20-23045A AND DC-20-23417A IN THE 52ND DISTRICT COURT
                        FROM CORYELL COUNTY


         Per curiam.

                                             ORDER

         Applicant entered open pleas of guilty to two charges of aggravated assault, and was

sentenced to eight years’ imprisonment in the -01 case and nineteen years’ imprisonment in the -02

case, to run concurrently. The Tenth Court of Appeals affirmed his convictions. Nguyen v. State,

Nos. 10-17-00033-CR and 10-17-00015-CR (Tex. App. — Waco May 31, 2017) (not designated for

publication). Applicant filed these applications for writs of habeas corpus in the county of

conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         On March 30, 2021, the trial court conducted a live habeas hearing in these cases. The trial

court entered findings of fact and conclusions of law, and the habeas applications were forwarded
to this Court. Thereafter, Applicant has filed multiple motions to stay the proceedings. Most

recently, Applicant filed a Second Amended Motion to Stay in both cases, in which he indicated that

he filed supplemental applications for writs of habeas corpus in both cases in the trial court on

January 11, 2022. In the interest of affording the parties the opportunity to litigate all of the claims

in a single proceeding, we therefore remand these applications to the trial court to complete its

evidentiary investigation and make supplemental findings of fact and conclusions of law if the trial

court wishes to do so.

        The trial court shall make any additional findings of fact and conclusions of law within ninety

days from the date of this order. The district clerk shall then immediately forward to this Court the

trial court’s findings and conclusions and the record developed on remand, including, among other

things, affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts

from hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be

requested by the trial court and obtained from this Court.



Filed: March 2, 2022
Do not publish